 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33
 
 
May 19, 2014
 
BY HAND DELIVERY
 
Charles W. Stankiewicz
31 Hawk Feather Circle
Madison, WI 53717
 
RE:  Amended Separation Agreement
 
Dear Charles:
 
We regret to inform you that your employment with ZBB Energy Corporation (the
“Company”) will be terminated effective, May 30, 2014 (the “Separation
Date”).  This letter confirms our offer concerning the separation of your
employment with the Company without Cause, as defined in the October 24, 2011
Employment Agreement, as amended (the “Employment Agreement”), and the benefits
the Company will provide to assist you in your employment transition pursuant to
the Employment Agreement.  In connection with the separation, the Company offers
you the following benefits:
 
(1) Unconditional Assistance Benefits
 
.  Whether or not you choose to sign this agreement and accept the terms it
contains or, having done so, exercise your rights to revoke your acceptance of
these terms (described more fully in Paragraph 4(D), below), the following
circumstances will apply to you:
 
(A) The Company will pay you your regular base wages through the Separation
Date;
 
(B) The Company will pay you for any PTO that you have accrued but not used
through the Separation Date;
 
(C) You will retain all your vested rights, if any, as of the Separation Date in
the Company’s 401(k) plan and will receive all payments due you under the terms
of that plan;
 
(D) You will retain all of your vested rights, if any, in any Company stock
options or awards granted under the Company’s 2010 Omnibus Long-Term Incentive
Plan and the 2012 performance-based Stock Option Incentive Plan, in accordance
with the terms and conditions of those options, awards and/or plans, as
applicable;
 
(E) The Company will, pursuant to its regular business practice, reimburse you
for reasonable documented expenses incurred by you through the Separation Date,
if any, that you submit within thirty (30) days after the Separation Date; and
 
(F) If you were a participant in the Company’s group health insurance plan on
the Separation Date, the Company will provide you with the right to participate,
at your own expense, in such plan in accordance with the mandates of the federal
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  Unless you exercise these rights in a timely manner, your coverage
under the Company’s group health insurance plan will cease as of May 31,
2014.  In any event, as of the Separation Date, you will cease to participate in
all other benefit plans unless otherwise specified in the plan documents.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
To the extent applicable, the unconditional benefits above will be subject to
normal deductions for income and employment taxes and will be paid to you as
required by applicable law.
 
(2) Conditional Assistance Benefits. Pursuant to Section 6 of the Employment
Agreement, in consideration of your undertakings set forth in Paragraph 3,
below, and conditioned upon (i) your acceptance of the terms contained in this
agreement, and (ii) your decision not to exercise your revocation rights
(described in Paragraph 4(D), below), the Company will pay you, as severance,
the total pre-tax amount of eighty thousand dollars ($80,000) (the “Severance
Payments”), which is equivalent to four (4) months of your regular base wages in
effect on the Separation Date. The Severance Payments will be payable to you by
the Company in installments beginning on the first regular Company pay date that
occurs at least five (5) business days following expiration of the Revocation
Period (defined below), and will be subject to normal deductions for income and
employment taxes. For unemployment compensation purposes (if you are determined
to be eligible to receive said benefits as provided by law), you agree that you
will immediately advise the applicable unemployment insurance program of your
receipt of the Severance Payments, and you agree and acknowledge that the
Separation Payments are allocated to the four (4) months immediately following
the Separation Date.
 
(3) Your Undertakings. In exchange for the Severance Payments provided to you
under Paragraph 2, above, you agree as follows:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(A) You agree, on behalf of yourself, your heirs, successors, and assigns, to
release the Company, its parents, subsidiaries, affiliates, and related entities
and their respective past and present officers, directors, stockholders,
managers, members, partners, agents, and employees (“Released Parties”), from
any claims arising on or before the date you sign this agreement. This includes,
but is not limited to, giving up any claims related in any way to your
employment by the Company, the decision to terminate your employment,
termination of our employment relationship, and wages and other remuneration,
including, but not limited to, any current or former bonus or other incentive
plans or programs offered by the Company. This release of claims includes any
claims, whether they are presently known or unknown, or anticipated or
unanticipated by you. If you are age 40 or older, your acceptance of this
agreement also will release any and all claims under the federal Age
Discrimination in Employment Act (“ADEA”). You should not construe this
reference to age discrimination claims as in any way limiting the general and
comprehensive nature of the release of claims provided under this Paragraph
3(A).
 
However, this release of claims does not apply to or affect claims for benefits
under applicable worker’s compensation laws.  This release shall not limit or
restrict your right under the ADEA to challenge the validity of this agreement
in a court of law.  Likewise, this release shall not prevent, restrict, or in
any way limit your right to file a charge or complaint with a government agency
(including, without limitation, the Equal Employment Opportunity Commission) or
participate in an investigation or proceeding initiated or conducted by a
government agency; provided, however, this release of claims does prevent you
from making any personal recovery against the Company or the Released Parties,
including the recovery of money damages, as a result of filing a charge or
complaint with a government agency against the Company and/or any of the
Released Parties;
 
(B) You acknowledge and agree that, as of the Separation Date, there are no
pending complaints, charges or lawsuits filed by you against any of the Released
Parties.  You further acknowledge and agree that you are the sole and lawful
owner of all rights, title and interest in and to all matters released under
Paragraph 3(A), above, and that you have not assigned or transferred, or
purported to assign or transfer, any of such released matters to any other
person or entity;
 
(C) You acknowledge and represent that you have not suffered any discrimination
or harassment by any of the Released Parties on account of race, gender,
national origin, religion, age, marital or registered domestic partner status,
sexual orientation, disability, veteran status, medical condition, or any other
characteristic protected by law.  You acknowledge and represent that you have
not been denied any leave, benefits or rights to which you may have been
entitled under any federal or state law, and that you have not suffered any
job-related wrongs or injuries for which you have not already filed a
claim.  You represent and warrant that all of the factual representations made
herein, all of which induce the Company to enter into this agreement, are true
in all material respects;
 
(D) You agree that, as a condition of your receipt of the benefits described in
Paragraph 2, above, you have returned to the Company all of the property of the
Company, the Released Parties and their customers which you possess or over
which you have direct or indirect control, including, but not limited to, all
monies, records and files, credit cards, office keys/badge, cellular telephones
and accessories, printer, notebook/laptop and accessories, docking station,
electronically encoded information such as computer disks, etc., and any and all
passwords associated with any password-protected files or websites used in the
course of your employment (and all copies of such Company property);
 
(E) You agree that you will not disclose, directly or indirectly, the existence
or terms of our agreement concerning these matters to any third party; provided,
however, that following your obtaining a promise of confidentiality for the
benefit of the Company from your tax preparer, accountant, attorney, and/or
spouse, you may disclose the terms of this agreement to such of these
individuals who have made such a promise of confidentiality.  This provision
shall not prevent you from disclosing such matters in testifying in any hearing,
trial or other legal proceeding where you are required to do so;
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(F) You agree not to engage at any time in any form of conduct or make any
statements or representations, or direct any other person or entity to engage in
any conduct or make any statements or representations, that disparage, criticize
or otherwise impair the reputation of the Company or any of the Released
Parties.  Nothing contained in this Paragraph 3(F) shall preclude you from
providing truthful testimony pursuant to subpoena or other legal process;
 
(G) You agree to execute the form attached to this agreement as Attachment A,
which shall effectuate your resignation from the Company’s Board of Directors;
and
 
(H) You acknowledge and agree that you remain bound to the terms and conditions
of the Restrictive Covenant Agreement entered into by you and the Company on
November 3, 2011 (the “Restrictive Covenant Agreement”).  You further
acknowledge and agree that, per the terms of the Employment Agreement, you will
forfeit any and all rights to unpaid Severance Payments in the event you breach
the Restrictive Covenant Agreement and further, you shall be required to repay
to the Company any Severance Payments you receive prior to such breach.
 
(4) Acceptance and Revocation Procedures. The Company wishes to ensure that you
voluntarily agree to the terms contained in this agreement and do so only after
you fully understand them.  Accordingly, the following procedures shall apply:
 
(A) You agree and acknowledge that you have read this agreement, understand its
contents and may agree to the terms of this agreement by signing and dating it,
and returning the signed and dated agreement, via mail, hand delivery or
overnight delivery, so that it is received by Helen Brown, Human Resources
Manager, ZBB Energy Corporation, N93W14475 Whittaker Way, Menomonee Falls, WI
53051, on or before 5:00 p.m. Central Time on the 22nd calendar day following
your receipt of this agreement;
 
(B) You are hereby advised in writing by the Company to consult with an attorney
before signing this agreement and you acknowledge that you have done so or had
the opportunity to do so;
 
(C) You understand that Paragraph 3(A) of this agreement includes a final
general release, including a release of all claims under the ADEA and that your
release of claims does not waive any rights or claims that may arise after the
date that you sign this agreement;
 
(D) You understand that you have seven (7) calendar days after signing this
agreement within which to revoke your acceptance of it (“Revocation
Period”).  Such revocation will not be effective unless written notice of the
revocation is, via mail, hand delivery or overnight delivery, directed to and
received by Helen Brown, Human Resources Manager, ZBB Energy Corporation,
N93W14475 Whittaker Way, Menomonee Falls, WI 53051, on or before 5:00 p.m.
Central Time on the first workday following the end of the Revocation Period;
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(E) This agreement will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 4(A), above, and have chosen not to
exercise your revocation rights, as described in Paragraph 4(D), above.  If you
give timely notice of your intention to revoke your acceptance of the terms set
forth in this agreement, it shall become null and void, and all rights and
claims of the parties which would have existed, but for the acceptance of this
agreement’s terms, shall be restored; and
 
(F) You represent and warrant to the Company that, in the event you choose to
accept the terms of this agreement by signing it, the date and time appearing
above your name on the last page of this agreement shall be the actual date and
time on which you have signed the agreement.  Notwithstanding your failure to
execute this agreement or your revocation of it in accordance with Paragraph
4(D), above, the terms of Paragraph 1, above, will continue to apply.
 
(5) Miscellaneous.
 
(A) You should direct any job reference inquiries to Helen Brown, Human
Resources Manager, ZBB Energy Corporation, at (262) 253-9800, ext.
127.  Pursuant to Company policy, in response to any such inquiries, the Company
will provide only the position you held and the dates of employment.  The
Company will confirm your salary in response to any such inquiry only if you
submit a signed request to the Company to disclose such information;
 
(B) This agreement constitutes the complete understanding between you and the
Company concerning all matters affecting your employment with the Company and
the termination thereof.  If you accept this agreement, it supersedes all prior
agreements, understandings and practices concerning such matters between you and
the Company, including, but not limited to, any personnel documents, handbooks,
policies, incentive or bonus plans or programs, and any prior customs or
practices of the Company; provided, however, that this agreement should not be
construed so as to supersede any agreement concerning the Company stock options,
including those granted under the Company’s 2010 Omnibus Long-Term Incentive
Plan and the 2012 performance-based Stock Option Incentive Plan, nor shall it be
construed so as to supersede the Restrictive Covenant Agreement, which shall
remain in full force and effect;
 
(C) You agree and acknowledge that this agreement provides you with benefits
from the Company which, in their totality, are greater than those to which you
otherwise would be entitled;
 
(D) Nothing in the release contained in this agreement should be construed as an
admission of wrongdoing or liability on the part of the Company.  The Company
denies any liability to you.  Such provision is included merely to wrap up all
loose ends between us;
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(E) This agreement and its interpretation shall be governed and construed in
accordance with the laws of Wisconsin and shall be binding upon the parties
hereto and their respective successors and assigns; and
 
(F) In the event that you breach any provision of this agreement, you agree that
the Company may suspend its further performance (including making the Severance
Payments) under this agreement, recover any damages suffered as a result of such
breach and recover from you any reasonable attorneys’ fees and costs it incurs
as a result of your breach.  In addition, you agree that the Company may seek
injunctive or other equitable relief as a result of a breach by you of any
provision of this agreement.  In no case, however, shall the release provided in
Paragraph 3(A), above, be revoked or terminated if you accept this agreement as
provided in Paragraph 4(A), above, and do not exercise your revocation rights
before the Revocation Period described in Paragraph 4(D), above, expires.
 
This agreement is intended to resolve all outstanding issues between you and the
Company in a comprehensive manner.  Although this agreement contains language
releasing the Company from claims, the Company maintains, and you understand and
acknowledge that the Company maintains, that you have no such claims against the
Company or any of the parties covered by the release contained in Paragraph
3(A), above.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Should you have any questions, please feel free to contact me.
 

  Very truly yours,       ZBB ENERGY CORPORATION       By: /s/ Eric C.
Apfelbach                                     Eric Apfelbach, President & CEO
Enclosure: Attachment A – Notice of Resignation           I agree with and
accept the terms contained in   this agreement, including Attachment A, and  
agree to be bound by them.   Dated this 31st day of May, 2014.   Time: 9:30 A.M.
      /s/ Charles W. Stankiewicz                              Charles W.
Stankiewicz  

 
 
7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 